            Case 1:21-cv-11279-LTS Document 3 Filed 08/05/21 Page 1 of 6




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

                                                                 CIVIL ACTION NO.



 AMESBURY PUBLIC SCHOOLS,
 Plaintiff

 v.

 BUREAU OF SPECIAL EDUCATION
 APPEALS of the MASSACHUSETTS DIVISION
 OF ADMINISTRATIVE LAW APPEALS, and
 JOHN DOE AND JANE DOE,
 Defendants



                     MEMORANDUM IN SUPPORT OF PLAINTIFF’S
                    MOTION TO STAY DECISION AND ORDER OF THE
                      BUREAU OF SPECIAL EDUCATION APPEALS

         The Amesbury Public Schools (hereinafter “Amesbury” or the “District”) hereby requests

a stay of the decision and order of the Bureau of Special Education Appeals (hereinafter the

“BSEA”) ordering Amesbury to reimburse Defendants, John Doe and Jane Doe, the sum of

$68,246.86 for the past unilateral placement of their daughter in a private special education

school. For the reasons set forth below, it would be inequitable to require Amesbury to comply

with the Hearing Officer’s Decision to reimburse Parents prior to a final decision on the merits.

                                       Statement of Facts


      1. On June 3, 2021, the BSEA issued a decision and order (hereinafter “Decision”) granting

         Jane Doe and John Doe (hereinafter “Parents”) reimbursement for the unilateral

         placement of their minor daughter in a private special education program during the

         2020-21 school year.


                                                 1
           Case 1:21-cv-11279-LTS Document 3 Filed 08/05/21 Page 2 of 6




   2. On June 16, 2021, the Parents submitted a request to Amesbury for reimbursement of

       tuition and transportation costs in the amount of $68,246.86.

   3. On August 5, 2021, Amesbury filed an appeal of the Decision, seeking to overturn the

       Decision and negating any obligation to reimburse Parents of the costs associated with

       Student’s unilateral placement.

   4. The Amesbury Public Schools is a municipal agency within the City of Amesbury, which

       has an operating budget for FY22 in the amount of $34,856,504.00. The Department of

       Student Services, the responsible department for special education expenses, has an

       operating budget of $4,425,666.00 for FY22.

   5. Amesbury avers that, if upon final determination of this matter it remains obligated to

       reimburse the parents, it will be able to fully satisfy the order to pay $68,246.86, plus

       interest, in full to Parents within a reasonable time period of thirty to sixty calendar days.

                                            Argument

       Pursuant to M.G.L. c. 30A §14(3), a reviewing court may issue a stay of an

administrative decision upon appeal of the decision. M.G.L. c.30A, §14(3) provides that “[t]he

commencement of an action shall not operate as a stay of enforcement of the agency Decision,

but the agency may stay enforcement, and the reviewing court may order a stay upon such terms

as it considers proper.”

       The decision whether to grant a stay is "an exercise of judicial discretion," and "[t]he

propriety of its issue is dependent upon the circumstances of the particular case." Virginian R.

Co., 272 U.S., 658, 672-73 (1926); Hilton v. Braunskill, 481 U.S. 770, 777 (1987). In

determining whether to grant a stay, the court must consider four factors: "(1) whether the stay

applicant has made a strong showing that he is likely to succeed on the merits; (2) whether the



                                                 2
           Case 1:21-cv-11279-LTS Document 3 Filed 08/05/21 Page 3 of 6




applicant will be irreparably injured absent a stay; (3) whether issuance of the stay will

substantially injure the other parties interested in the proceeding; and (4) where the public

interest lies." Nken v. Holder, 556 U.S. 418, 434 (2009), citing Hilton, 481 U.S. at 776.

         A.    There is a substantial likelihood that Amesbury will prevail on the merits.

       This case required a determination whether the educational program proposed by

Amesbury for the Parents’ daughter provided her with a free appropriate public education in the

least restrictive environment. In her Decision, the Hearing Officer found that the curriculum and

methodology offered through Amesbury’s educational program were appropriate and that the

student would have benefited from the academic, pre-vocational and social skills instruction

which would be provided in the proposed program. The Hearing Officer also found that the

private educational program for which she ordered reimbursement had such significant

limitations that it “falls short of offering [the student] an education that meets all of her needs”

and it “may not provide [the student] with a [free appropriate public education] in the [least

restrictive environment].

       Nonetheless, the Hearing Officer found that the Parents met their burden to prove that the

educational program proposed by Amesbury was not reasonably calculated to provide their

daughter with a free appropriate public education solely because - during the period of state-wide

COVID-19 educational mandates and restrictions that caused unpredictable interruptions in

student in-person learning throughout the school year - it failed to provide her with

“opportunities to form meaningful connections with peers.” As a result, the Hearing Officer

ordered the Plaintiff to reimburse the Parents for tuition and costs associated with the student’s

unilateral placement at a private educational program.




                                                  3
            Case 1:21-cv-11279-LTS Document 3 Filed 08/05/21 Page 4 of 6




       For a myriad of reasons, not the least of which is that Amesbury could not ever have

proposed placement in such a private educational program had it known of the deficiencies

identified by the Hearing Officer, there is a substantial likelihood that Amesbury will prevail on

the merits of its appeal. Furthermore, as described in detail in the Complaint in this matter, the

underlying Decision is based upon erroneous legal conclusions and factual findings which are

not supported by the evidence; and the Hearing Officer misapplied and relieved the Parents of

their burden of proof to establish their claims by a preponderance of the evidence.

       B.      Amesbury will be irreparably injured absent a stay.

       If the Decision ordered Amesbury to provide a prospective placement or services to the

student, the Plaintiff agrees that it would not be irreparably injured if it were to comply with the

order and a stay would be inappropriate during the pendency of the appeal. However, here,

where the order obligates Amesbury only to reimburse the Parents the sum of $68,246.86 for a

past placement, a stay is warranted because, once the funds are paid to the Parents by Amesbury,

there is little likelihood that Amesbury will recover the funds even if it is successful in its appeal.

       Furthermore, pursuant to Massachusetts law, even if Amesbury were able to recover the

money from Parents, the funds would be deposited to the general fund of the City of Amesbury,

not to the Amesbury Public Schools, and the Amesbury Public Schools would not be deprived of

use of the funds for educational purposes. M.G.L. ch. 44, §53 and M.G.L. ch. 59, §23.

       C.      Issuance of the stay will not substantially injure the Parents.

       As noted above, the Hearing Officer’s order obligates Amesbury to reimburse the Parents

for money expended to pay for tuition in a prior school year, not to secure prospective

educational services. While any party would of course prefer prompt recovery of money spent,




                                                  4
             Case 1:21-cv-11279-LTS Document 3 Filed 08/05/21 Page 5 of 6




the delay in reimbursement, in the event that Amesbury’s appeal is denied, does not rise to the

level of a substantial injury.

        D.      The public interest favors a stay.

        The sum of $68,246.86 ordered to be paid as reimbursement are public funds used, in this

case, for the educational benefit of all students within the City of Amesbury. If, as Amesbury

contends, the Amesbury Public Schools proposed a program for the student that satisfies its

obligation to provide a free appropriate public education in the least restrictive environment, the

public has an interest to ensure that public funds are not allocated to pay for a private school that

the Hearing Officer herself found “falls short of offering [the student] an education that meets all

of her needs” and which “may not provide [the student] with a [free appropriate public

education] in the [least restrictive environment]. Accordingly, the public interest favors a stay

during the pendency of the appeal.


        WHEREFORE, Plaintiff respectfully prays that this Court:

    1. Stay the Order and Decision of the Hearing Officer of the BSEA that awarded Parents

        reimbursement for the unilateral placement of their minor daughter during the 2020-21

        school year; and

    2. Grant such other and further relief as may be just and equitable.




                                                  5
          Case 1:21-cv-11279-LTS Document 3 Filed 08/05/21 Page 6 of 6




                                     Respectfully submitted,

                                     For the Plaintiff,
                                     AMESBURY PUBLIC SCHOOLS,
                                     By its attorneys,

                                     _________________________________
                                     Jeffrey M. Sankey, BBO #551062
                                     Katie A. Meinelt, BBO #678903
                                     SANKEY, MEINELT & FISHER, LLP
                                     25 Braintree Hill Park, Suite 200
                                     Braintree, MA 02184
                                     (781) 930-3127
                                     jsankey@sankeylaw.com
                                     kmeinelt@sankeylaw.com




                                     CERTIFICATION

       I hereby certify that a true copy of the above document was served upon the party and/or
attorney for each other party by first class mail and email on August 5, 2021.

                                            /Jeffrey M. Sankey/_____________________
                                            Jeffrey M. Sankey, BBO #551062




                                               6
